Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 05/28/2021 is a continuation of CON of PCT/JP2019/046202 filed on 11/26/2019 claiming priority to PRO 62/776,800 filed on 12/07/2018, in which claims 1-16 are pending and are being examined. 

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 05/28/2021. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 



Examiner’s Note

Claims 1-7 refer to "An encoder”, Claims 7-14 refer to "A decoder”, Claims 11-14 refer to "An apparatus”, Claim 15 refers to "An encoding method”, and Claim 16 refers to "A decoding method”. Claims 8-16 are similarly rejected in light of rejection of claims 1-7, any obvious combination of the rejection of claims 1-7, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system. Examiner requests to keep the scope of the independent claims similar for advancing the prosecution.

		
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20160366416 A1), hereinafter Liu, in view of Jaeho et al. (“CE-4-related: Composite merge candidate”, JVET-L0144_r2), hereinafter Jaeho. Both Liu and Jaeho are cited in IDS.

	Regarding claim 1, Liu discloses an encoder, comprising (Abstract): circuitry; and memory connected to the circuitry, 5wherein, in operation, the circuitry (Fig. 3): derives an average value of motion vector values of two prediction candidates in a prediction candidate list for a merge mode, and registers the average value derived as new motion vector information of a new prediction candidate into the prediction candidate list; and 10derives new correction processing information regarding correction processing of a prediction image, and registers the new correction processing information derived into the prediction candidate list in association with the new motion vector information ([0136]-[0151], merge candidates).  
	Liu discloses all the elements of claim 1 but Liu does not appear to explicitly disclose in the cited section the average value derived as new motion vector information.
	However, Jaeho from the same or similar endeavor teaches the average value derived as new motion vector information (Section 1, Technical description, average candidates).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to incorporate the teachings of Jaeho to improve coding efficiency (Jaeho, Section 3, Conclusion). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.


	Regarding claim 152, Liu in view of Jaeho discloses the encoder according to claim 1, wherein the new correction processing information indicates at least whether correction processing is to be applied to the prediction image (Liu, [0136], [0136]-[0151], Jaeho, Section 1, Technical description).  

	Regarding claim 3, Liu in view of Jaeho discloses the encoder according to claim 1, 20wherein the circuitry: derives the new correction processing information which indicates that correction processing is to be applied to the prediction image and registers the new correction processing information derived into the prediction candidate list in association with the new motion vector information, when both correction 25processing information of a first prediction candidate and correction information of a second prediction candidate indicate that the correction processing is to be applied to the prediction image, the first prediction 128candidate and the second prediction candidate being the two prediction candidates; and derives the new correction processing information which indicates that no correction processing is to be applied to the prediction image and registers 5the new correction processing information derived into the prediction candidate list in association with the new motion vector information, when at least one of the correction processing information of the first prediction candidate and the correction processing information of the second prediction candidate indicates that no correction processing is to be applied to the prediction image (Liu, [0141]-[0143], [0136]-[0151], Jaeho, Section 1, Technical description).  

	Regarding claim 4, Liu in view of Jaeho discloses the encoder according to claim 1, wherein the circuitry: derives the new correction processing information which indicates that correction processing is to be applied to the prediction image and registers the 15new correction processing information derived into the prediction candidate list in association with the new motion vector information, when at least one of correction processing information of a first prediction candidate and correction information of a second prediction candidate indicates that the correction processing is to be applied to the prediction image, the first prediction 20candidate and the second prediction candidate being the two prediction candidates; and derives the new correction processing information which indicates that no correction processing of the prediction image is to be applied to the prediction image and registers the new correction processing information 25derived into the prediction candidate list in association with the new motion vector information, when both the correction processing information of the first prediction candidate and the correction processing information of the second 129prediction candidate indicate that no correction processing is to be applied to the prediction image (Liu, [0141]-[0143], [0136]-[0151], Jaeho, Section 1, Technical description).  

	Regarding claim 5, Liu in view of Jaeho discloses the encoder according to claim 1, 5wherein the circuitry: derives the new correction processing information which indicates that no correction processing is to be applied to the prediction image and registers the new correction processing information derived into the prediction candidate list in association with the new motion vector information, regardless of 10whether each of correction processing information of the first prediction candidate and correction processing information of the second prediction candidate indicates that correction processing is to be applied to the prediction image (Liu, [0141]-[0143], [0136]-[0151], Jaeho, Section 1, Technical description).  

	Regarding claim 156, Liu in view of Jaeho discloses the encoder according to claim 1, wherein the correction processing is processing of correcting a luminance and a chrominance of the prediction image (Liu, [0136]-[0137], [0148], local illumination variation, [0136]-[0151], Jaeho, Section 1, Technical description).  

	Regarding claim 7, Liu in view of Jaeho discloses the encoder according to claim 1, 20wherein the correction processing is Local Illumination Compensation (LIC) processing (Liu, [0136]-[0137], [0148], local illumination variation, [0136]-[0151], Jaeho, Section 1, Technical description).

Regarding claim 8-15, See Examiner’s Note. Examiner suggests Lee et al., US 20200084441 A1, hereinafter Lee, and Chen et al., US 20180352223 A1, hereinafter Chen, are considered as similar prior arts.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487